Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwartzel et al. (US Patent Application Publication no. 2011/0024361).
Regarding claim 1, Schwartzel discloses an electro-chlorination system (abstract) comprising: a source of feed fluid (from line 511; figure 6; paragraph 189); a product fluid outlet (535); and a plurality of electrochemical cells (591, 592, 593) connected fluidically between the source of feed fluid inlet (511) and the product fluid outlet (535; figure 6), the system being configured to operate at least one of the plurality of electrochemical cells (591-593; paragraphs 89; 128-129 multiple electrochemical cells may be present) at one of a first current density, and to operate another of the plurality of electrochemical cells (591-593) at a second current density different from the respective first current density (each electrochemical zone operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
	Regarding claim 2, the plurality of electrochemical cells (591-593) of Schwartzel are series electrochemical cells fluidically connected in series (figures 2-6; paragraph 184).
	Regarding claim 3, the plurality of electrochemical cells (591-593) of Schwartzel may be fluidically connected in parallel (paragraph 205). 
Regarding claim 4, the plurality of electrochemical cells of Schwartzel are fluidically connected in series and at least one may be fluidically connected in parallel (paragraphs 184; 205).
 	Regarding claim 5, the plurality of electrochemical cells (591-593) of Schwartzel are electrically connected in series (paragraphs 161, 184).
	Regarding claim 6, Schwartzel discloses wherein the plurality of electrochemical cells may be electrically connected in parallel (paragraph 205).
	Regarding claim 7, Schwartzel further teaches wherein the plurality of electrochemical cells includes one or more electrochemical cells that are electrically connected in series with one or more electrochemical cells that may be electrically connected in parallel (paragraphs 204-205).
	Regarding claim 8, Schwartzel discloses a bypass line allowing an apparatus, i.e. electrochemical cell, to run independently (paragraph 94).
 	Regarding claim 9, Schwartzel teaches a controller (538) configured to operate a first electrochemical cell (591) fluidically upstream of a second electrochemical cell (592; figure 6) at the first current density and to operate the second electrochemical cell at the second current density, the first current density being higher than the second current density (each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
 	Regarding claim 10, Schwartzel discloses third electrochemical cell (592) disposed fluidically between the first electrochemical cell (591) and the second electrochemical cell (593; figures 2-6 show three electrochemical cells arranged in series).
	Regarding claim 11, the controller (538) of Schwartzel is further configured to operate the third electrochemical cell at a third current density that is lower than the first current density and higher than the second current density (each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. The teachings of Schwartzel correlate to the limitation “at least one cell operates at one first current density and another cell operates at a second current density, because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells).
 	Regarding claim 12, Schwartzel teaches that for simplicity, only three electrochemical zones are shown but any number of such treatment zones can be employed (paragraph 184; correlate to “a fourth electrochemical cell disposed fluidically downstream of the second electrochemical cell, the controller (538) being further configured to operate the fourth electrochemical cell at the second current density” because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells; paragraphs 89, 104, 167, 171, 189).
 	Regarding claim 13, Schwartzel further discloses a pump (512), wherein the controller (538) is further configured to cause the pump (512) to flow fluid from the source of feed fluid through each of the electrochemical cells (591-593; more cells can be employed; paragraph 184) at the desired first flow rate (paragraphs 189-190). 
Regarding claim 14, Schwartzel further teaches wherein the plurality of electrochemical cells includes one or more electrochemical cells that are electrically connected in series with one or more electrochemical cells that may be electrically connected in parallel (paragraphs 204-205).
Regarding claim 15, Schwartzel discloses wherein the plurality of electrochemical cells includes one or more electrochemical cells that are electrically connected in series with one or more electrochemical cells that may be electrically connected in parallel (paragraphs 204-205). Schwartzel further teaches each electrochemical zone/cell (591-593) operates uniquely and the power supply 529 of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189, and thus the teachings of Schwartzel correlate to “a controller configured to operate each of the electrochemical cells in the group of parallel electrochemical cells at the first flow rate and to operate each of the electrochemical cells in the plurality of series electrochemical cells at the second flow rate, the first flow rate being less than the second flow rate”, as claimed because the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells. 
 	Regarding claim 17, the controller (538) of Schwartzel is further configured to operate each of the electrochemical cells in the group of parallel electrochemical cells and each of the electrochemical cells in the plurality of series electrochemical cells at a first current density (the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells and thus, the current density of each cell in Schwartzel can be selected to operate at the first current density; paragraphs 89, 104, 167, 171, 189. The cells can be further arranged in series and at least one cell can be arranged in parallel; paragraphs 204-205).
	Regarding claims 18-19, the controller (538) of Schwartzel is further configured to operate each of the electrochemical cells in the group of parallel electrochemical cells at the first current density and to operate each of the electrochemical cells in the plurality of series electrochemical cells at the second current density (the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells and thus, the current density of each cell in Schwartzel can be selected to operate at the first current density; paragraphs 89, 104, 167, 171, 189. The cells can be further arranged in series and at least one cell can be arranged in parallel; paragraphs 204-205).
 	Regarding claim 20, Schwartzel further teaches a product tank/540 fluidically connected to a fluid outlet (535) of the plurality of electrochemical cells (591-593; figure 6; paragraph 190).
 	Regarding claim 21, Schwartzel discloses a parallel electrochemical cell (191/591) having a fluid inlet connected to a fluid outlet of the product tank (540; as shown in figures 2-6) and a fluid outlet (535) connected to a fluid inlet (connected directly to cells outlet 535) of the product tank (540).
 	Regarding claims 22, 24, the controller (538) of Schwartzel is configured to operate the parallel electrochemical cell at a third current density different from the first current density and from the second current density (the power supply/current density of each cell is individually controlled according to the desired reactions to be carried out within the cells; paragraphs 89, 104, 167, 171, 189. The cells can be further arranged in series and at least one cell can be arranged in parallel; paragraphs 204-205).
 	Regarding claim 23, it is noted that the claims require the cell to operate at a first and second current density OR a first and second flow rate. Adjusting the flow rate is optional. Accordingly, claim 23 is withdrawn from consideration as it does not further limit the current density adjustment of claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Schwartzel as applied to claim 15 above, and further in view of Bellamy (US Patent Application Publication no. 2007/0051640).
Regarding claim 16, Schwartzel discloses all the features discussed above but fails to teach wherein fluid outlet conduits from each of the electrochemical cells in the group of parallel electrochemical cells are combined into a single fluid input conduit of the plurality of series electrochemical cells.
Bellamy discloses electrochemical devices for treatment of aqueous solutions comprising a plurality of cells hydraulically arranged in parallel and/or series wherein a cell pack connected in series can be hydraulically connected to individual cells or a cell pack connected in series depending on the output volume required by the system (paragraph 96). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the fluid outlets of a group of electrochemical cells arranged in parallel of Schwartzel into a single fluid input to electrochemical cells in series because as taught by Bellamy, these arrangements are well-known in the art to be effective depending on the output volume required by the system and one would have a reasonable expectation of success in doing so.

Response to Arguments
Applicant's arguments filed on April 28, 2022 have been fully considered but they are not persuasive. The applicant argues that Schwartzel fails to teach a system being configured to operate at least one of the plurality of electrochemical cells at a first current density, and to operate another of the plurality of electrochemical cells at a second current density. Schwartzel discloses a single electrochemical cell with different zones and not a plurality of electrochemical cells, as claimed. 
In response, the Examiner respectfully disagrees. The system of Schwartzel is structured to comprise multiple electrochemical cells operating at desired current densities (paragraph 89). Paragraph 129 also teaches creating individual zones of electrochemical treatment within the electrochemical cell OR cells. Each electrochemical zone operates uniquely and the power supply of each cell is individually controlled by the control unit 538 to enhance the desired reaction within the cells; paragraphs 89, 104, 167, 171, 189. Therefore, the previews rejections in view of Schwartzel are still deemed proper and are maintained. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805. The examiner can normally be reached M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794